Case: 17-60600      Document: 00514513908         Page: 1    Date Filed: 06/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-60600                             June 14, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
SUKHNINDER SINGH,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 051 472


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Sukhninder Singh, a native and citizen of India, petitions for review of
the order of the Board of Immigration Appeals (BIA) dismissing his appeal
from the Immigration Judge’s (IJ’s) order of removal and denial of his
application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT). Singh maintains that he has established
past persecution based on his political opinion. He also challenges the BIA’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60600     Document: 00514513908      Page: 2   Date Filed: 06/14/2018


                                 No. 17-60600

ruling that he could relocate within India to avoid future persecution. Finally,
he argues that the BIA erred in affirming the IJ’s denial of relief under the
CAT.
       We have authority to review only the order of the BIA unless the
underlying decision of the IJ influenced the BIA’s decision. Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009).         The BIA affirmed the findings and
conclusions of the IJ; therefore, we review both decisions. See id.
       An immigration court’s findings of fact are reviewed for substantial
evidence. Id. Under this standard, this court may not reverse an immigration
court’s factual findings unless “the evidence was so compelling that no
reasonable factfinder could conclude against it.” Id. at 536-37. Among the
findings of fact that we review for substantial evidence is the conclusion that
an alien is not eligible for asylum or withholding of removal.          Zhang v.
Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
       Singh’s father was an organizer for the Congress Party and was opposed
to the Akali Dal Party.     Singh testified that he participated in political
activities with his father. According to Singh, he and his father were “treated
badly” by the Akali Dal Party after it won the 2013 election. He described an
incident where he and his father where attacked by a group of six people. He
claimed that he and his father were beaten with baseball bats and that his
finger was cut with a sword. Singh suffered marks on his back from the beating
and had to have five stiches on his finger.
       According to Singh, his father suffered “a lot of internal injuries” and
“some injury in his head.” Singh’s family did not report the incident to the
police because they were sure that the police would not take any action against
the Akali Dal Party.    A few months later, Singh’s father died of a brain
hemorrhage.



                                       2
    Case: 17-60600    Document: 00514513908      Page: 3   Date Filed: 06/14/2018


                                 No. 17-60600

      Two months after his father’s death, Singh was riding home on his
motorcycle when a car forced him off the road. He was sure that the people in
the car where members of the Akali Dal Party, though he admitted that they
did not say anything to him.
      A few days later, Singh’s mother sent him to live with his aunt in a city
two hours away from his village in Punjab, India. Singh stayed with his aunt
for four months, and although he did not go out often, he testified that he did
not receive any additional threats from the Akali Dal Party.
      Singh relies on Tamara-Gomez v. Gonzalez, 447 F.3d 343 (5th Cir. 2006),
to argue that the harassment and single instance of physical harm he
experienced constituted persecution. The circumstances in Singh’s case are
different from those in Tamara-Gomez. Singh experienced a single attack by
supporters of the Akali Dal Party. He did not allege constant and escalating
threats like the alien in Tamara-Gomez. See 447 F.3d at 346. Moreover, unlike
the alien in Tamara-Gomez, after Singh relocated, he received no other threats
from the Akali Dal Party. Singh’s challenge to the BIA’s determination that
his claims did not rise to level of past persecution is without merit.
      An alien does not have a well-founded fear of persecution if he could
avoid persecution by relocating to another part of his country “if under all the
circumstances it would be reasonable to expect the applicant to do so.” Eduard
v. Ashcroft, 379 F.3d 182, 194 (5th Cir. 2004); see 8 C.F.R. § 1208.13(b)(3).
Where, as here, the alien “does not show past persecution” and “does not
demonstrate that a national government is the persecutor, the applicant bears
the burden of showing that the persecution is not geographically limited in
such a way that relocation within the applicant’s country of origin would be
unreasonable.” Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001); see
§ 1208.13(b)(3)(i).



                                        3
    Case: 17-60600    Document: 00514513908     Page: 4   Date Filed: 06/14/2018


                                 No. 17-60600

      The evidence presented by Singh showed that he internally relocated to
his aunt’s house, which was located two hours from his village. Although Singh
claims that he took certain precautions and did not go out often, he admitted
that he encountered no further threats or physical harm during the four
months that he lived with his aunt. Given these facts, the BIA’s determination
that it was reasonable for Singh to internally relocate to avoid persecution was
supported by substantial evidence. See Wang, 569 F.3d at 536.
      Singh has also failed to establish that he is eligible for relief under the
CAT. To succeed on his request for relief under the CAT, he must show that it
is more likely than not that he would be subjected to torture on his return.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002). To meet this
burden, the alien may produce evidence of past torture, an inability to relocate
to a safer part of the country, human rights abuses committed within the
country, and any other relevant information. See 8 C.F.R. § 208.16(c)(3).
      Singh’s evidence of country conditions reflects, at most, that those who
openly challenge or criticize the Akali Dal Party are “prone to various forms of
personal harassment,” but not torture. Moreover, Singh’s claim that he cannot
relocate to a safer part of the country is refuted by his testimony that he lived
with his aunt in a city located two hours from his village without incident for
four months. He also has not shown that the government would acquiesce to
his torture by political opponents. Singh admitted that he did not report the
incident where he and his father were beaten by Akali Dal Party supporters
after the 2013 election.
      Based on the foregoing, Singh’s petition for review is DENIED.




                                       4